                United States District Court
                                          WESTERN DISTRICT OF MISSOURI
                                               WESTERN DIVISION
UNITED STATES OF AMERICA                                                    Drug User in Possession of Firearms
                                                                            18 U.S.C. §§ 922(g)(3) and 924(a)(2)
       v.                                                                   NMT: Ten Years Imprisonment
                                                                            NMT: $250,000.00 Fine
MONTY W. RAY                                                                NMT: Three Years Supervised Release
[DOB: 06/21/2000]                                                           $100 Mandatory Special Assessment
                                                                            Class C Felony

                                                                            CRIMINAL COMPLAINT
                                                                            Case Number: 20-MJ-00060-JTM (LMC)

       I, the undersigned complainant being duly sworn, state the following is true and correct to the best of my
knowledge and belief:
       On or about July 17, 2020, in the Western District of Missouri, the defendant, MONTY W. RAY,
knowing he was an unlawful user of a controlled substance as defined in 21 U.S.C. § 802, possessed firearms, to
wit: a Glock, Model 26, 9mm semi-automatic handgun, Serial Number BDPB557, and a Sig Sauer, Model
P365, 9mm semi-automatic handgun, Serial Number 66A8051119, both handguns of which had been transported
in interstate commerce, in violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2).
       I further state that I am a Detective with the Independence, Missouri Police Department and that
this Complaint is based on the following facts:
       (See attached Affidavit),
Continued on the attached sheet and made a part hereof:                    ☒ Yes ☐ N o.



                                                                   Presented by reliable electronic means and sworn to telephonically.

                                                               MARK SHOWMAN
                                                               Detective
                                                               Independence, Missouri Police Department
                                           Sworn to by telephone
Sworn to before me and subscribed in my presence,

July 20, 2020     1:14 PM, Jul 20, 2020
                                                               at           Kansas City, Missouri
Date                                                                        City and State

HONORABLE Lajuana M. Counts
United States Magistrate Judge
Name and Title of Judicial Officer                                          Signature of Judicial Officer

                  Case 4:20-mj-00060-JTM Document 1 Filed 07/20/20 Page 1 of 1
